Grant, J.
(after stating the facts). Counsel for the defendant insists that the contract is void for want of mutuality. ' There is no force in this contention. Defendant gave authority to plaintiffs to find a customer for his land, and agreed to pay a commission if they found one to whom he should sell. If he found such a purchaser and defendant sold to him, the contract became executed (McDonald v. Ortman, 88 Mich. 645, 98 Mich. 40), and plaintiffs became entitled to their commission. The court expressly instructed the jury that if Mr. Harner was the procuring cause of the sale, the plaintiffs could not recover. It was also contended on behalf of defendant that negotiations with Anderson had been abandoned by the plaintiffs. The court instructed the jury that if this were so the plaintiffs could not recover. Under the instruction the jury found that there was no abandonment, and that the plaintiffs procured a purchaser to whom the defendant made a sale.
Defendant requested the court to instruct the jury that if the.defendant himself was the procuring cause of the sale of his land to Anderson, then plaintiffs could not recover. The reply to this is that there was no testimony on which to base such an instruction. Defendant could not avoid his liability by himself making a sale to Anderson on substantially the same terms as were originally proposed.
We find no error upon the record, and the judgment is affirmed.
Carpenter, C. J., and McAlvay, Hooker, and Moore, JJ., concurred.